Citation Nr: 1337967	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1992 and from July 2000 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a Board hearing at the RO in Houston, Texas in September 2012.  This transcript has been associated with the file.

The September 2009 rating decision treated the Veteran's claim of entitlement to service connection for tinnitus as a direct service connection claim and did not consider whether new and material evidence had been received.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995).


FINDINGS OF FACT

1.  In September 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for a lumbar spine disorder was requested.

2.  The Veteran's claim of entitlement to service connection for tinnitus was denied in a September 2008 rating decision; the Veteran did not perfect an appeal.

3.  Evidence associated with the claims file since September 2008 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

4.  The Veteran's tinnitus is related to service.

5.  Throughout the appeal the Veteran's PTSD has been manifested by an exaggerated startle response, anger, nightmares, flashbacks, and impairment in social and occupational functioning.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Evidence received since the September 2008 rating decision that denied service connection for tinnitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  Throughout the appeal the criteria for an evaluation of 50 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.130, Diagnostic Code 9411 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is reopening the issue of entitlement to service connection for tinnitus the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the claim for an increased evaluation for PTSD, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in March and September 2009 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).
The Veteran was afforded a VA medical examination in July 2012 to determine the severity of his PTSD.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In September 2012 the Veteran withdrew his appeal for entitlement to service connection for a lumbar spine disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is dismissed.

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran sought service connection for tinnitus which was denied in a September 2008 rating decision; the Veteran was notified of the denial in that same month.  The Veteran did not complete an appeal for this decision and the September 2008 rating decision is final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claim in December 2008.

At the time of the September 2008 denial, the evidence of record included VA treatment records and service treatment records.  The RO denied the claim due to a lack of a nexus between an in-service injury or disease and the Veteran's claimed disorder.  

The evidence received since the September 2008 rating decision includes a buddy statement, VA treatment records, and the Veteran's testimony.  Notably, the Veteran provided testimony consistent with his claim that tinnitus began in service and continued on thereafter.  A corpsman assigned to the Veteran's unit also submitted a statement noting that the Veteran complained of ringing in his ears in service.  This evidence is new, as it was not previously of record at the time of the September 2008 rating decision.  It is also material in that it helps to support the Veteran's claim that his tinnitus is related to service.  Therefore, the claim is reopened.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2013).  Accordingly, as the Veteran is in receipt of the Combat Action Ribbon the Board will concede noise exposure while in service.  

The Veteran contends that his tinnitus began in service and continued on thereafter.  For the reasons discussed below, the Board finds service connection is warranted.

The Veteran was afforded a VA examination in October 2009.  He reported in service noise exposure including machine gun fire, aircrafts, grenades, and mortar fire.  He reported his left ear tinnitus began approximately in 2005.  The examiner did not provide an opinion as to the etiology of his tinnitus.

The Veteran's friend submitted a statement in December 2009.  He was a corpsman attached to the Veteran's unit.  He stated that the Veteran complained of ringing in his ears from shooting mortar.  

Throughout the VA treatment records the Veteran has complained of, and been treated for, tinnitus.  See e.g., April 2009 record.  At his April 2009 VA examination he reported his tinnitus began in 2003.

At the Veteran's September 2012 Board hearing the Veteran testified that his ears started ringing while in service when he returned from Iraq.  He experienced noise exposure while working as an 81 millimeter mortar man without hearing protection.  He testified to using a fan at night to help drown out the ringing in his ears so that he could sleep.

At the very least, the Board finds the evidence is in relative equipoise.  The service treatment records do not document complaints of tinnitus.  The October 2009 VA examiner reported that the Veteran only had left ear tinnitus which began in 2005.  However, the Veteran testified that his tinnitus began in service after returning from Iraq.  The corpsman attached to his unit also submitted a statement attesting to the Veteran's complaints of tinnitus in service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of entitlement to service connection is granted.  38 U.S.C.A. § 5107 (West 2002).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  However, if the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Throughout the appeal the Veteran's PTSD has been rated as 30 percent disabling.  For the reasons discussed below, the Board finds that a 50 percent rating has been warranted as of December 18, 2008, the date his original claim was received.

The mental status findings in the claims file were appropriate.  The December 2008 intake from the Vet Center noted good judgment, appropriate speech, and orientation to time, place, and person.  The April 2009 VA examination report noted communication and speech within normal limits.  He had appropriate thought processes with no impairment in judgment or abstract thinking.  See also March 2008 VA treatment record.
The Veteran reported recurrent distressing recollections of the military events and recurrent distressing dreams.  See December 2008 Vet Center intake.  He also reported persistent feelings as if his military experiences were going to happen again.  See April 2009 VA examination report.  The Veteran also reported nightmares and sleep problems.  See April 2009 VA examination report.  

It is noted the Veteran attended group therapy for anger management.  See e.g., May 2009 Vet Center records and December 2008 VA treatment record.  He reported feeling angered and stressed by trying to adjust to civilian life.  At his April 2009 VA examination he also reported persistent irritability or outbursts of anger.  

He also reported feeling depressed as often as 4 times a week and being depressed for the entire day.  He also reported constant worries about job problems and insecurity about financial matters.  See April 2009 VA examination report.

With regard to social impairment the Veteran has reported a markedly diminished interest or participation in significant activities.  He also reported feeling detached or estranged from others.  See July 2012 VA examination report.  At his April 2009 VA examination he reported his third marriage was good although he did disagree with his wife and chose to isolate himself.  At his July 2012 VA examination the Veteran reported that he did not socialize with others, including his co-workers.  If he did go out with his wife he felt distressed.  He reported only a few friends, avoiding civilians altogether and only sometimes meeting with other veterans.  He did report enjoying his current job at the Brook Army Medical Center because he was working with military personnel and veterans.  The examiner did note the Veteran's marriage had significant problems related to his PTSD due in part to the Veteran's reluctance to do social activities with his wife.  See also September 2012 Board hearing transcript.

The July 2012 examiner also noted the Veteran had mild memory loss, such as forgetting names, directions, or recent events, although the examiner linked this to the Veteran's traumatic brain injury (TBI) more than his PTSD.

The July 2012 VA examiner stated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self care, and conversation.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 70 percent evaluation.  

In this regard the Veteran denied suicidal or homicidal ideation at his most recent July 2012 VA examination.  He also denied obsessional rituals which interfered with routine activities and persistent delusions or hallucinations.  See also December 2008 Vet Center intake.  These symptoms could warrant a higher evaluation.  

Although the Veteran has reported anger problems, these do not appear to rise to the level of impaired impulse control, which could warrant a higher evaluation.  Although some mild memory loss was noted, it did not extend to memory loss for names of close relatives, his own occupation, or his name.  

The Board also acknowledges that the Veteran has symptoms not covered under Diagnostic Code 9411.  For instance, he has reported an exaggerated startle response and feelings of suspiciousness.  See e.g., July 2012 VA examination report.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.

It is clear from the competent evidence of record that the Veteran's PTSD manifestations throughout the appeal period have consistently included an exaggerated startle response, anger, nightmares, flashbacks, and impairment in social and occupational functioning.  This level of social and occupational impairment is consistent with his existing 50 percent rating.

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

At his April 2009 VA examination the Veteran was assigned a GAF score of 65.  The Veteran was assigned a GAF score of 55 at his July 2012 VA examination.  According to the DSM-IV, GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful personal relationships.  Taking into account his PTSD symptoms, including social impairment, sleep disturbances, anger and flashbacks, he has received GAF scores corresponding with moderate symptoms and moderate social and occupational impairment.  Hence, these scores are commensurate with his 50 percent schedular rating.

The GAF score will not be relied upon as the sole basis for an increased disability rating.  Instead, the Board must consider the entire claims file, including the private treatment records, VA examinations, and VA treatment when determining the proper rating.  Taking into account all of the Veteran's PTSD symptoms discussed above, the Board finds that a 50 percent rating for PTSD is appropriate.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that warrants the assignment of a 50 percent rating.  See 38 C.F.R. § 4.7.

In addition to the medical evidence, the Board has considered the statements and testimony of the Veteran in support of his claim.  The Veteran, as a layman, is competent to report on that as to which he has personal knowledge, such as anger, social impairment, and flashbacks.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence discussed above supports no more than a 50 percent rating for the Veteran's PTSD as of December 18, 2008.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, the preponderance of the evidence is against a higher evaluation.  Id.  



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his PTSD are considered under the appropriate diagnostic code.  His primary symptoms are anger, an exaggerated startle response, nightmares, and social impairment.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected PTSD is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The appeal for entitlement to service connection for a lumbar spine disorder is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to an evaluation of 50 percent, but no higher, for PTSD as of December 18, 2008 is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


